Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/14/2019.   
Claims 1-9 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 7 recites “one of the resin sealing member (13) and the cover member (14) is provided with an engagement projection (85) that protrudes toward the other one thereof, and the other one is provided with a rotational engagement part (86) that is engaged with the engagement projection when the cover member (14) is rotated relative to the resin sealing member (13) around the axis.”  
This describes two designs.  However, only one design is shown.  Another design must be shown. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 7 recite “one of the resin sealing member (13) and the cover member (14) is provided with an engagement projection (85) that protrudes toward the other one thereof, and the other one is provided with a rotational engagement part (86) that is engaged with the engagement projection when the 
This describes two designs.  Thus, a rotational engagement part is configured either at the resin sealing member (13) and the cover member (14).  However, it is when the cover member (14) is rotated.  It is indefinite which feature it is pointed to in case of the resin sealing member (13) may have a rotational engagement part (86) while the resin sealing member (13) is not rotated.  
Claims 4-6 and 8-9 are dependents of claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al (JP 07308046 A, IDS). 

As for claim 1, KATO discloses a motor comprising: 
a rotor (Fig. 5, inherent); 
a stator (11 as whole, Fig. 5) disposed on an outer peripheral side of the rotor; and 
a sealing member (9) covering the stator, 
wherein the stator comprises: 
a stator core (body of 11 as in Fig. 5); 
a coil (6) wound around the stator core; and 
a connector (4) disposed on an outer peripheral side of the stator core; 
the sealing member (9) comprises a connector sealing part (arrow portion at markup below) protruding to the outer peripheral side of the stator core and covering the connector (see markup); and 
the connector comprises a connection opening (recess of 4 with pins 1, Fig. 5, markup) through which an external connector (to be inserted into 1 in 4, Fig. 5) is attached and detached, and the connection opening protrudes in an axial direction of the rotor (i.e., parallel) from the connector sealing part and is opened in the direction of the axis (Fig. 5). 
KATO is silent to clearly describe the sealing member (9) as a resin.  However, it is notoriously old and well known in the art to have the sealing member (9) as illustrated by KATO in form of resin material (official notice).  Refer IDS and apply one of 

    PNG
    media_image1.png
    411
    466
    media_image1.png
    Greyscale

As for claim 2, KATO discloses the motor according to claim 1, wherein the resin sealing member (9) comprises a sealing member bottom part (right side to stator core/coil) covering the stator core and the coil from an axial direction side, the connector sealing part (refer claim 1) protrudes to a first side in the axial direction from the sealing member bottom part, and the drawing shows it is appeared to be a height, in the axial direction, of the connection opening from the sealing member bottom part is larger than a height of protrusion of the connector sealing part from the sealing member bottom part.

 Regards the recitation “one of the resin sealing member and the cover member is provided with an engagement projection that protrudes toward the other one thereof, and the other one is provided with a rotational engagement part that is engaged with the engagement projection when the cover member is rotated relative to the resin sealing member around the axis”, the limitation “when the cover member is rotated relative to the resin sealing member around the axis” is intended use and conditional feature.  Said rotational engagement part can be provided either the resin sealing member and the cover member.  The claim recites “when the cover member is rotated”.  Hence, in case the rotational engagement part is provided on the resin sealing member, said rotational engagement part is not rotating.  Thus, said rotational engagement part is a part not required only to rotated.  KATO discloses as recited.  In case of intended use, the cover (12) and resin sealing member (9) is obvious capable to rotate as being circular shape at least a part due to bearing (13) and rotating rotor.    
As for claim 4, KATO discloses the motor according to claim 3, wherein the connector comprises a terminal pin (1) that is pressed and fitted into the connector housing (see Fig. 5).
As for claim 5, KATO discloses the motor according to claim 4, wherein the terminal pin comprises: 

a coupling part (see B in markup below) extending in a direction intersecting a direction in which the terminal connection part is pressed and fitted; and 
a conductive-wire connection part (see X in Fig. 5) connected to the terminal connection part via the coupling part, and 
a holding groove (1a, Fig. 1, 3) structured to hold the coupling part is formed on an outer side surface (left surface) of the connector housing. 

    PNG
    media_image2.png
    361
    486
    media_image2.png
    Greyscale


As for claim 6, KATO discloses the motor according to claim 5, wherein the connector housing (body of 4) comprises a bottom part provided on an opposite side of the connection opening in the axial direction, and a recess depressed in the axial direction is formed in the bottom part (Fig. 5).

As for claim 9, KATO discloses the motor according to claim 3 wherein the connector housing (body of 4) comprises a bottom part provided on an opposite side of the connection opening in the axial direction, and a recess depressed in the axial direction is formed in the bottom part (Fig. 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halm (US 5644178 A, IDS) in view of KATO et al (JP 07308046 A, IDS).  
As for claim 7, Halm discloses a pump apparatus comprising: 
a motor comprising: a rotor (39); a stator (7-8) disposed on an outer peripheral side of the rotor; a resin sealing member (23) covering the stator; and 
a cover member (15) disposed on one side of the resin sealing member in the direction of the axis; 
wherein the stator comprises: a stator core (7); a coil (8) wound around the stator core; and a connector (26, Figs. 1, 3-4) disposed on an outer side of the stator core; 

an impeller (42, Fig. 1) attached to a rotary shaft (12) of the rotor penetrating the cover member and protruding to the first side of the cover member in the axial direction (Fig. 1); 
the connector includes a connector housing (see Figs. 1, 3-4 for axial protrusion of the connector 26) protruding from the connector sealing part to other side in the direction of the axis, the connection opening being provided in the connector housing.  
Halm does not teach or suggest a connector disposed on an outer peripheral side of the stator core.  
	KATO discloses a connector (4) disposed on an outer peripheral side of the stator core (body of 11 as in Fig. 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange location of the connector for easier use of the connector and plug, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regards the recitation “one of the resin sealing member and the cover member is provided with an engagement projection that protrudes toward the other one thereof, and the other one is provided with a rotational engagement part that is engaged with the 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
In claims 1 and 7, listed references in IDS are supporting resin sealing member.  The sealing member (9) as illustrated by KATO is well known in the art in form of resin material.   
Refer TAKADA et al (JP 05146106 A, IDS) or ICHIUMI (JP 05207711 A, IDS) or Halm (US 5644178 A, IDS). 
TAKADA clearly teaches a resin sealing member (9, 29, Figs. 3, 5, 9 – corresponding part) covering the stator.
ICHIUMI clearly teaches a resin sealing member (9, 29, Figs. 3, 5, 9 – corresponding part) covering the stator.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834